Title: [Vergennes] to the American Commissioners, 17 May 1778
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A V[ersai]lles le 17 may 1778
J’ai rendu compte au Roi, Messrs., de l’assûrance que vous me donnez que le Boston, qui se trouve dans le port de Bordeaux, est une frégate appartenant aux Etats-unis et armée par les ordres du Congrès. S. M. a décidé en conséquence que ce vaisseau éprouveroit le même traitement qui est d’usage à l’égard de ceux de toutes les autres puissances; et cette décision va être communiquée aux fermiers-généraux, afin qu’ils puissent faire passer des ordres qui y soient conformés à leurs employés à Bordeaux.
Mrs. les Députés du Congrès de l’Amerique septentrionale
